Chapman, J.
1. The declaration sets forth all the facts which are necessary to give the magistrate jurisdiction, and it is not necessary to add to them an averment that he had jurisdiction.
2. The paper declared on is in form a recognizance. It states the sum in which the recognizors bound themselves, and the condition of the obligation; and this is prefaced by a statement of the facts which authorized the magistrate to take the recognizance. It conforms to the provisions of the statute (Gen. Sts. c. 124, § 10,) and indicates sufficiently what examination is to be had, and before what magistrate it is to take place. The defendants’ counsel does not ooLit out any material variance from the words of the statute.

Judgment for the plaintiff.